DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 and 2/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a “machine-readable medium”.  The specification specifically limit the term “machine-readable medium” in such a way as to exclude any type of transitory medium.  Paragraph [0085] of applicant’s specification describes a “computer-readable medium”, and explicitly describes it as a propagation medium, a transmission medium, and any medium that  can communicate propagate or transport the program.  This description does not limit the term “computer-readable medium” from including non-statutory transitory media, including propagated signals and waveforms.  Paragraph [0084] of applicant’s specification does describe the use of a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2015/0333856, hereinafter referred to as James).
As per claims 1 and 10:
Taking claim 1 as exemplary: James discloses an apparatus comprising a transmitter to send a first plurality of flits to a second device coupled to the apparatus via a link (James: Paragraph [0042], transmitting flits from source node to destination node over the fabric); a control circuit coupled to the transmitter to change a configuration of the link (James: Paragraph [0021] compute server configures the fabric).  James discloses that the nodes and fabric can be configured to implement packet routing protocols and after configuration can use flow control digit based switching (James: Paragraph [0042]).  James discloses transmitting packets to a destination node (James: Paragraph [0041]).
James does not specifically disclose first transmitting flits and then after configuration transmitting packets, however James does teach routing configuring the nodes to route packets and configuring the use of flits as a different implementation of the various packet routing techniques.  It would have been obvious to one of ordinary skill in the art at the time of filing for James to be able to .

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over James as applied to claims 1 and 10 above, and further in view of Safranek et al (US 2012/0079153).
As per claim 2:
James does not specifically disclose the transmitter is to send the first plurality of flits at a first link speed and send the first plurality of packets at a second link speed, the first link speed greater than the second link speed.
However Safranek teaches that packet encoded data has a data rate of 2.5 GT/s (Safranek: Paragraph [0046]) and flit encoded data has a data rate of 8 GT/s (Safranek: paragraphs [0042] and [0046], the link speed is changed as the packet based protocol switches to flit based protocol).  
It would have been obvious to one of ordinary skill in the art at the time of filing that the flit based data rate would be greater that the packet based data rate, and to have the link speed change as the type of data encoding over the link is changed as taught by Safranek in order to allow each different data encoding techniques to use the correct data rate for transferring data (Safranek: paragraph [0046]).
As per claim 11:
James does not specifically disclose changing a link speed of the link when changing the configuration of the link.
However Safranek teaches changing a link speed of the link when changing the configuration of the link (Paragraph [0046)) in order to allow each different data encoding techniques to use the correct data rate for transferring data (Safranek: paragraph [0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing for James to implement changing a link speed of the link when changing the configuration of the link (Paragraph [0046)) in order to allow each different data encoding techniques to use the correct data rate for transferring data (Safranek: paragraph [0046]).

Allowable Subject Matter
Claims 3 – 9 and 12 - 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination do not appear to teach each and every limitation set forth in claims  3– 9 and 12 – 15 when taken in combination with independent claims 1 and 10 respectively.
Claims 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fail to teach each and every limitation as set forth in independent claim 16.  The prior art does not teach a system comprising a first device having: a transmitter to send a first plurality of packets to a second device, each of the first plurality of packets having a packet sequence number; and a control circuit coupled to the transmitter to cause the transmitter to change from encoding according to a packet-based encoding to a flit-based encoding, wherein in response to the encoding change, the transmitter is to send a first data link layer packet to the second device to indicate a sequence number of a first flit to be sent to the second device with the flit-based encoding; a link coupled between the first device and the second device; and the second device coupled to the first device via the link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY K HUSON/Primary Examiner, Art Unit 2181